                    IN THE UNITED STATES DISTRICT COURT
               F'OR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            C.A. No. 1:19-cv-00410-UA-JEP

RONNIE LEE SANDERS,                           )
                                              )
         Plaintiff,                           )
                                              )
         v                                    )
                                              )
 SMITH DEBNAM NARRON DRAKE                    )
 SAINTSING & MYERS, LLP and                   )
 FIRST TECHNOLOGY FEDERAL                     )
 CREDIT UNION,                                )

         Defendants


  DEFENDANT SMITH DEBNAM NARRON DRAKE SAINTSING & MYERS,
                  LLPOS MOTION TO DISMISS

        NOW COMES the defendant Smith Debnam Narron Drake Saintsing & Myers,

LLP ("Defendant") and, pursuant to Rules 12(b)(5) and (6) of the Federal Rules of Civil

Procedure, moves the Court to dismiss the above-captioned action due to an insufficiency

of service of process and for failure to state a claim upon which relief can be granted. The

basis   of Defendant's motions is set forth more particularly in the Memorandum filed

contemporaneously with this motion.

        WHEREFORE, Defendant respectfully requests the Court dismiss this action       as   it

pertains to Defendant, with prejudice.

        This the 2ndday of January 2020.

                                                  /s/ Caren D. Enloe
                                                  Caren D. Enloe
                                                  NC BarNo. 17394
                                                   Zachary K. Dunn
                                                  NC BarNo.5027l




         Case 1:19-cv-00410-UA-JEP Document 17 Filed 01/02/20 Page 1 of 3
                                  SMITH DEBNAM NARRON DRAKE
                                  SAINTSING & MYERS, LLP
                                  PO Box 176010
                                  Raleigh, NC 27619-6010
                                  Telephone: (919) 250-2000
                                  Telefacsimile: (9 I 9) 250-2124

                                  Attorneys   for Defendant Smith Debnam
                                  Narron Drake Saintsing & Myers, LLP




Case 1:19-cv-00410-UA-JEP Document 17 Filed 01/02/20 Page 2 of 3
                             CERTIFICATE OF SERVICE


      The undersigned hereby certifies that a copy of the foregoing document was served

electronically upon the following via the CIWECF system:

      Jonathan R.   Miller
      Law Office of Jonathan Miller, LLC
      449 N. Euclid Ave., Ste. 140
      St. Louis, MO 63108
      314-582-1892
      Email : j onathan@sltconsumerlaw. com
      Counselfor Plaintiff

      Jeffrey B. Kuykendal
      McAngus, Goudelock and Courie, PLLC
      PO Box 30307
      Charlotte, NC 28230
      Email : Jeffrey.kuykendal@mgclaw.com
      Couns el for Defendant Fir st Technologt
      Federal Credit Union

      This the 2nd day of January 2020.

                                                 /s/ Caren D. Enloe
                                                 Caren D. Enloe
                                                 NC Bar No. 17394
                                                  Zachary K. Dunn
                                                 NC BarNo.5027l
                                                 SMITH DEBNAM NARRON DRAKE
                                                 SAINTSING & MYERS, LLP
                                                 PO Box 176010
                                                 Raleigh, NC 27619-6010
                                                 Telephone: (9 19) 250-2000
                                                 Telefacsimile: (9 I 9) 250-2124

                                                 Attorneys   for Defendant
                                                                        Smith Debnam
                                                 Narron Drake Saintsing & Myers, LLP




      Case 1:19-cv-00410-UA-JEP Document 17 Filed 01/02/20 Page 3 of 3
